DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s Claims filed on January 4, 2022 is respectfully acknowledged. Claims 1-7, 9-17 and 19-22 are pending for examination.

Response to Arguments
3.	Applicant asserts that the objection to the drawings in the REMARKS, filed on January 4, 2022 should be withdrawn. In response, Examiner acknowledges the amendment that includes reference numeral 100. The previous objection is hereby withdrawn.
Applicant’s arguments, see REMARKS, filed January 4, 2022, with respect to the rejection of claims 1 and 11 under 35 U.S.C 102(a) have been considered but are moot because the new ground of rejection does not rely only on the reference applied in the prior 102(a) rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments, see REMARKS, filed January 4, 2022, with respect to the rejection of claims 6 and 16 under 35 U.S.C 103 have been considered but are moot because the new ground of rejection does not rely only on the reference applied in the prior 103 rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

6. 	Claim(s) 1, 3, 7, 9-11, 13, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of RENN et al. (US 2019/0037611 A1).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     	Regarding claims 1 and 11, Panda Will discloses a method and system, comprising a computer including a processor and a memory (i.e. the smart phone shown in the video inherently includes a processor and memory in order to store and display the features of the smartphone app), the memory storing instruction executable by the processor to: 
	in response to detecting a continuous motion input in a first region of a touchscreen of a portable device in communication with a vehicle (i.e. the design RC car in the video inherently includes detect a steering input from a second region of the touchscreen (i.e. the design RC car in the video inherently includes a computer with a communication system that detects the steering inputs provided by the man in the video touching the virtual wheel on the screen of the smart phone - 0:18; Panda Will 1); and 
	actuating a steering component of the vehicle based on the steering input (i.e. the video shows the design RC car in the video perform a turning motion based on the touching/tracing of the virtual steering wheel on the screen of the smart phone – 0:24; Panda Will 2), wherein the continuous motion input is an input of a line that has a distance increasing with time (i.e. the video shows the left thumb moving the red circular icon up and down in a linear fashion – 0:24-0:26; Panda Will 2).
	Panda Will does not disclose wherein the speed of the motion input is, and remains, above a threshold, or the speed of the motion input is nonzero but is below the threshold for less than a predetermined time.
	However, RENN et al. discloses “’the speed of the motion input is nonzero but is below the threshold for less than a predetermined time” by teaching that, determining whether the inter-device sharing connectivity events match may require that the time-stamps of the enter and exit portions of the swipe or drag gesture on a screen are within a threshold amount of time, that the trajectory of the swipe or drag is constant within a threshold over the course of the swipe or drag, and that the velocity of the swipe or drag is constant within a threshold over the course of the swipe or drag [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the drag/swipe features of RENN et al. in order to facilitate valid data and resource sharing within a device.


	Regarding claims 3 and 13, Panda Will further discloses the method and system of claims 1 and 11, wherein the instructions further include instructions to actuate a propulsion component of the vehicle based on detecting a selection of an icon in the second region and detecting the continuous motion input in the first region (i.e. the video shows the design RC car in the video moving in a forward and reverse motion based on the input command of the person performing a motion with his/her left thumb on the virtual slider to the left of the virtual steering wheel of the smart phone display – 0:30-51; Panda Will 3).

	Regarding claims 7 and 17, neither Panda Will nor RENN et al. discloses the method and system of claims 1 and 11, wherein the instructions further include instructions to, upon detecting a selection of an icon in the second region, detect the continuous motion input in the first region.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include wherein the instructions further include instructions to, upon detecting a selection of an icon in the second region, detect the continuous motion input in the first region, since the system of YOURCAR is shown to facilitate smooth operation between the inputs on the screen of the smart vehicle in order to effectively control the vehicle without the need to be inside of the vehicle.

	Regarding claims 9 and 19, Panda Will further discloses the method and system of claims 3 and 13, wherein the second region includes an icon, the icon is one of a knob, a slider, and a graphical image (the video shows a graphical image of a steering wheel – Panda Will 1-3).

	Regarding claims 10 and 20, Panda Will further discloses the method and system of claims 1 and 11, wherein the steering input includes a steering direction and a steering angle (the video shows the person using his/her right thumb to command a steering direction and steering angle on the blue virtual button under the virtual steering wheel of the smart phone – 0:40-0:50; Panda Will 3).

	Regarding claims 21 and 22, neither Panda Will nor RENN et al. disclose the method and system of claims 1 and 11, wherein the instructions further include instructions to, upon detecting a discontinuous motion input in the first region, prevent actuation of the steering component based on the steering input.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include wherein the instructions further include instructions to, upon detecting a discontinuous motion input in the first region, prevent actuation of the steering component based on the steering input, because it is well known to be desirable to prevent unnecessary motion of the vehicle that could cause injury to someone in harm’s way.

7. 	Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of RENN et al. (US 2019/0037611 A1) as shown in claims 1, 3, 7, 9-11, 13, 17, 19 and 20 above, and further in view of Montes (US 9,410,613 B2).

	Regarding claims 2 and 12, neither Panda Will nor RENN et al. disclose the method and system of claims 1 and 11, wherein the instructions further include instructions to, upon detecting the vehicle is stopped, display at least one of a gear selector and a speed selector in the second region.
	However, Montes discloses that gear selector 12 may be configured to appear on the touch screen 20 when the vehicle comes to a complete stop (Col. 4, lines 25-27).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the touchscreen features of Montes to the benefit of reducing space and weight of the vehicle, by having less mechanical parts.

8. 	Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of RENN et al. (US 2019/0037611 A1) as shown in claims 1, 3, 7, 9-11, 13, 17, 19 and 20 above, and further in view of Mobile Geeks (Park your Audi A& with your phone while standing on the street - YouTube).

	Regarding claims 4 and 14, neither Panda Will nor RENN et al. specifically disclose the method and system of claims 3 and 13, wherein the instructions further include instructions to actuate a brake component of the vehicle based on at least one of detecting a discontinuous motion input in the first region and detecting deselection of the icon in the second region.
	However, Mobile Geeks discloses a video of an Audi 8 performing a braking/stopping action when the woman in the video deselects the icon in the second region by releasing her finger from the black icon at the bottom of the screen of the smart phone (1:09 — 1:18). The Audi 8 inherently detects the input command from the woman operating the smart phone in order to propel backwards and stop.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the features of Mobile Geeks in order to provide stopping/braking control of the vehicle from outside of the vehicle.

9. 	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of RENN et al. (US 2019/0037611 A1) as shown in claims 1, 3, 7, 9-11, 13, 17, 19 and 20 above, and further in view of Hafner et al. (US 9,676,377 B2).

	Regarding claims 5 and 15, Panda Will does not disclose the method and system of claims 3 and 13, wherein the instructions further include instructions to operate the vehicle at a vehicle speed below an upper speed limit.
	However, Hafner et al. discloses a controller 204 is described that may be incorporated into an embodiment of system 10 to further the ability of system 10 to maintain a vehicle speed less than or equal to an upper speed bound or limit (Col. 16, lines 48-53).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the features of Hafner et al. so that the driver is no longer the primary means for maintaining speed control or such that system may effectively intervene during user speed control, if necessary to avoid an overspeed condition.

10. 	Claim(s) 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda Will (Super Cool WiFi Roadster RC Car - iOS & Android Controlled- PandaWill.com - YouTube) in view of RENN et al. (US 2019/0037611 A1) as shown in claims 1, 3, 7, 9-11, 13, 17, 19 and 20 above, and further in view of Suda (US 9,043,105 B2).

	Regarding claims 6 and 16, Panda Will does not disclose the method and system of claims 3 and 13, wherein the instructions further include instructions to operate the vehicle at a vehicle speed below a lower speed limit based on detecting a trailer angle above a threshold.
	However, Suda discloses that a judgment portion may be designed to judge whether or not a braking-driving force control of a tractor or a trailer is necessary, for example, when a coupling angle or a hitch angle between a tractor and a trailer exceeds beyond a predetermined angle (Col. 4, lines 14-19).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Panda Will to include the features of Suda for avoiding or suppressing a jackknife phenomenon in a combination vehicle of a type in which a tractor tows a trailer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664